Citation Nr: 0012149	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  93-26 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to a rating in excess of 10 percent for a low 
back disability, for the period prior to August 23, 1999.

3.  Entitlement to a rating in excess of 20 percent for a low 
back disability, for the period from August 23, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
October 1990. 

By a January 1990 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in pertinent part, granted service connection for a 
strain injury of the low back with traumatic arthritis, L4-5, 
and assigned a 10 percent disability rating for this 
condition, effective from October 1990.  The issue on appeal 
arises from a December 1992 rating decision, in which the RO 
confirmed the 10 percent rating for the veteran's low back 
disability.  The veteran perfected his appeal on this issue 
and in January 1998 and April 1999, the Board of Veterans' 
Appeals (Board), in pertinent part, remanded the veteran's 
claim for an increased rating for additional development.  

By an August 1996 rating decision, the RO denied service 
connection for residuals of a left eye injury.  The veteran 
filed a written statement in March 1997, in which he appeared 
to indicate disagreement with this determination.  A 
statement of the case was issued in May 1999 and the veteran 
perfected his appeal in this regard in June 1999. 

By an October 1999 supplemental statement of the case, the RO 
increased the rating for the veteran's service connected low 
back disability to 20 percent, effective from October 23, 
1999.  

On a Form 9 filed in September 1993, the veteran indicated 
that he wanted to testify before a member of the Board at the 
RO.  In an October 1995 letter to the RO, the veteran's 
representative advised that the veteran wanted to be removed 
from the Travel Board hearing docket and placed on the docket 
for hearings before a local hearing officer.  The veteran 
testified before a local hearing officer in June 1996.  A 
Travel Board hearing was scheduled to take place in October 
1997, but the veteran failed to appear.


FINDINGS OF FACT

1.  The claim for service connection for a left eye 
disability is plausible.

2.  The claim for ratings in excess of those currently 
assigned for service connected back disability prior to and 
from August 23, 1999 are plausible, and all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

3.  For the period prior to August 23, 1999, the veteran's 
low back was manifested by findings of muscle spasm without 
loss of lateral spine motion; listing of the whole spine to 
opposite side; positive Goldthwaite's sign; or more than 
moderate limitation of motion or moderate intervertebral disc 
syndrome (objectively or functionally). 

4.  For the period from August 23, 1999, the veteran's low 
back disability was manifested by findings of muscle spasm 
without loss of lateral spine motion; listing of the whole 
spine to opposite side; or more than moderate limitation of 
motion or moderate intervertebral disc syndrome (objectively 
or functionally). 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a left eye injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  A rating of 20 percent rating for lumbosacral strain is 
warranted for the period prior to August 23, 1999, under 
Diagnostic Code 5295.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5295 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain for the period from August 23, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that in 
June 1975, the veteran was examined for entrance purposes.  
He denied any history of eye trouble.  Upon examination, no 
abnormalities were noted regarding the veteran's eyes or 
pupils.  The veteran's vision was measured at 20/20 
bilaterally.  The veteran sought treatment for low back pain 
beginning in August 1976.  In December 1980, the veteran 
complained of pain in his left eye.  In the ensuing 
examination, the veteran's right eye was noted to be normal.  
The veteran's left pupils were noted to be equal, round, and 
reactive to light, though redness and tearing were also 
observed.  The veteran was diagnosed as having 
conjunctivitis.  Several days later, another eye examination 
revealed that the veteran's eyes were normal.  The veteran 
was assessed as having resolved conjunctivitis of the left 
eye.

In March 1981, the veteran complained that his right eye had 
been watery and painful for the prior three days.  
Examination of the right eye revealed a red and injected 
conjunctiva.  It was noted that both eyes were equal, round, 
and reactive to light and accommodation, fundi were within 
normal limits and corneas were clear.  The assessment was 
mild conjunctivitis of the right eye.  The next day, the 
veteran reported that light had bothered his right eye for 
the prior three months.  The veteran had been treated with 
medication.  He denied wearing glasses or having any 
allergies.  Examination of the right eye revealed photophobia 
and lacrimation.  Fundi were normal.  The examiner's 
impression was that the veteran had keratitis of the right 
eye, cause undetermined.  Two days later, the veteran was 
noted to be feeling better and his right eye condition had 
improved.  The right eye was white and quiet.

In June 1981, the veteran sought treatment for left eye pain 
and photophobia.  Examination revealed slight hyperemia in 
the left eye and possible fine corneal abrasions centrally.  
Following the examination, the impression was mild 
keratopathy of the left eye, possibly allergic.  The veteran 
was given eye drops.  In October 1981, the veteran reported 
pain and photophobia of the left eye for the prior two to 
three days.  Examination revealed lids without edema.  There 
were many follicles in the conjunctiva.  Central stippling 
was noted on the lens of the left eye, while the right eye 
lens was normal.  The impression was allergic conjunctivitis, 
keratopathy.  Three days later, it was noted that the 
veteran's symptoms were better and examination revealed no 
eye pathology.  The impression was recurrent erosion, healed.  

In January 1982, it was noted that the veteran had had a 
history of recurrent erosions.  He had had no problem for 
several months, but he had experienced an episode of left eye 
pain the day before.  Examination revealed the left pupil to 
be equal, round, and reactive to light.  The epithelium of 
the left cornea was clear without staining defects.  The 
anterior chamber was clear.  The assessment was probable 
erosion, may have been a foreign body.  The examiner further 
noted that "whatever it was has resolved."  The veteran was 
given no treatment.  

In March 1985, the veteran reported that five days before, he 
was hit in the right eye.  He complained that light would 
hurt his eye and he had stitches in his right eye lid.  
Following an examination, the impression was, in part, 
traumatic iritis.  In August 1986, the veteran reported his 
history of traumatic iritis and complained of reduced distant 
visual acuity for the prior six months.  He had normal near 
visual acuity except when fatigued, although he did complain 
of mild photophobia.  Following an examination, the 
impression was, in pertinent part, simple myopia in the right 
eye and mixed astigmia in the left eye. 

The veteran was examined for separation purposes in February 
1990.  No abnormalities were noted regarding his eyes.  His 
vision was 20/50 in the right eye and 20/70 in the left eye.  

In June 1990, the veteran underwent an eye examination, 
following complaints of blurred vision in his left eye.  The 
veteran's history of a trauma to his left eye in 1985 was 
noted.  Vision in his left eye was noted to be 20/60 far, and 
20/200 near.  Following an examination, the veteran was 
assessed as having, in pertinent part, mixed astigmatism in 
both eyes, and amblyopia in the left eye.  The next day, the 
veteran underwent an eye consultation.  It was noted that the 
veteran had a past history of being hit in the right eye in 
1985 with a fist and a bottle.  The veteran's traumatic 
iritis in August 1986 was also noted.  Following the 
examination, the veteran was assessed as having peripheral 
vitreous base separation nasally secondary to an old trauma, 
right eye.  

On a "Report of Medical History" dated in August 1990, the 
veteran indicated a history of eye trouble. 

Upon separation in October 1990, the veteran filed a claim 
concerning service connection for, in part, eye injuries and 
a back condition.  

The veteran was examined for VA purposes in November 1990.  
He reported that between 1981 and 1983, he had experienced 
frequent episodes of pink eye, which would be treated and 
then recur after a few months.  Examination of the eyes 
revealed normal extraocular movements and normal 
conjunctivae.  Pupils reacted to light and accommodation. 

The veteran also underwent an eye examination for VA purposes 
in November 1990.  He reported that in 1984, he had been hit 
with a brick in the right eye.  Prior to that, he had 
experienced "pink eye" with recurrences.  Following an 
examination, the veteran was assessed as having amblyopia of 
the left eye, with a long history of decreased vision in the 
left eye, secondary anisometropia.  

By a May 1991 rating action, the RO, in pertinent part, 
denied service connection for residuals of an injury to the 
right eye.  By the same rating decision, the RO granted 
service connection for strain injury of low back with 
traumatic arthritis, L4-L5, and slight limitation of motion, 
and assigned a 10 percent rating effective from October 9, 
1990.

In a July 1992 written statement, the veteran indicated, in 
pertinent part, that he was seeking service connection for a 
vision problem and an increased rating for his chronic low 
back condition.

In July 1992, medical records from the Dorn Veterans' 
Hospital were associated with the claims file.  These records 
do not reflect any complaints of or treatment for any back or 
eye symptoms. 

By a December 1992 rating decision, the RO, in pertinent 
part, confirmed the 10 percent rating for strain injury of 
low back with traumatic arthritis, L4-L5, and slight 
limitation of motion. 

In a written statement filed in July 1993, the veteran 
asserted that he still could not see well, even though a 
doctor had prescribed glasses.  The veteran also asserted 
that his back was still causing him pain.  

In a Form 9 filed in September 1993, the veteran asserted 
that his job involved a lot of standing and his back would 
hurt.

In May 1996, additional medical records from the Dorn VA 
Hospital were associated with the claim file.  These records 
reflect, in pertinent part, that in December 1993, the 
veteran sought outpatient treatment, complaining of low back 
pain since his separation from service in 1990.  The pain did 
not radiate into the legs.  Upon examination, the veteran had 
full range of motion and no tenderness.  Straight leg raising 
test was negative bilaterally.  There were no motor or 
sensory deficits.  The veteran was able to walk on toes and 
heels.  The veteran was assessed as having, in pertinent 
part, low back pain.  The veteran again sought treatment for 
low back pain in September 1994.  Upon examination, there was 
no palpable spasm.  Deep tendon reflexes were symmetrical and 
straight leg raising test was negative.  The diagnoses 
included musculoskeletal low back pain.  The veteran again 
sought treatment for chronic low back pain in May 1996.  Upon 
examination, the veteran's back revealed full range of motion 
with no tenderness.  Motor/sensory examination was grossly 
normal.  Straight leg raising was negative.  It was noted 
that an X-ray taken in December 1993 had revealed 
degenerative joint disease.  The veteran was prescribed 
medication.

These records also reflect that in February 1994, the veteran 
sought outpatient treatment, complaining of having had 
problems reading with his left eye for the prior ten to 
eleven years.  He claimed that he had been struck in the left 
eye in 1984, with a fist during a robbery.  The veteran 
reported that this injury required stitches and that he had 
been unable to see out of his left eye since.  Following an 
examination, the veteran was assessed as having the 
following: (1) High astigmatism, left eye greater than right 
eye; (2) History of trauma to left eye with "sutures" to 
eye (however, the examiner was unable to see corneal scars to 
account for the high astigmatism); and (3) Possible early 
pellucid, marginal degeneration, left eye.   

In June 1996, the veteran testified at the RO before a local 
hearing officer.  The veteran testified that he had recently 
been prescribed muscle relaxers for his back condition, which 
made him a little drowsy at his job.  The veteran had gotten 
a job which did not require lifting; he operated a machine at 
a muffin factory.  He would watch the machine and make sure 
that it functioned correctly.  The veteran stated that he did 
not have to do any heavy lifting or bending at work.  He had 
advised his employers about his back condition, and the 
veteran was given a place to sit while he worked as a result.  
The veteran's back hurt more when he was standing.  When he 
laid down, he would feel a pain across his back.  During the 
course of the hearing, the veteran shifted several times in 
his seat, and he said that sitting for a long time would hurt 
his back as well.  

The veteran's back hurt him when he was at home, and he was 
unable to cut the grass or lift heavy objects.  The veteran 
stated that he would be able to lift no more than 30 pounds 
off of a table.  He would not be able to lift the same amount 
off the ground.  The veteran's back would hurt him constantly 
throughout the day.  He would feel a "little tingling 
motion."  A lot of lifting or walking would worsen his 
symptoms, as well as too much sitting.  It did not bother him 
that much when he would lie down.  The veteran reported that 
his back had gone "out" on him four times, while working in 
a job which demanded more of him physically.  His current job 
made it a lot easier for him.  The veteran stated that his 
back pained him most when he first left the military.  He was 
going to the doctor mostly every week.  The veteran rated the 
severity of his pain for that time period to be 10 on a scale 
of 1 to 10.  However, the veteran stated that the severity of 
his back pain continued to be a 10.  

Regarding his eye condition, the veteran indicated that he 
had, in fact, been struck in the left eye during service, 
resulting in blurred vision.  The veteran stated that he had 
experienced pink eye in his right eye during service, but 
this was completely separate from his left eye injury.  In 
detailing his injury, the veteran stated that he was hit in 
the eye trying to break up a fight between a few soldiers.  
He went to the doctor, who told him that he had almost lost 
the eye.  Ever since that incident, the veteran's vision in 
his left eye would be blurry.

By an August 1996 rating decision, the RO determined that the 
veteran's claim concerning service connection for residual of 
left eye injury was not well grounded.    

In a March 1997 statement, the veteran referenced his left 
eye service connection claim, and stated that his back 
condition interfered with his job.  

The veteran underwent a visual examination for VA purposes in 
June 1997.  He complained of blurred vision in both eyes 
since service separation.  The veteran reported that he had 
been hit in the left eye at some time in the past, but he 
could not recall exactly when.  Following an examination, the 
impression was collusive marginal degeneration of the left 
eye.

In January 1998, the Board, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim concerning service connection for a right eye 
condition.  The Board also remanded the veteran's claim 
concerning an increased rating for a low back condition for 
additional development. 

In May 1998, additional medical records from the Dorn VA 
Hospital were associated with the claims file.  These records 
reflect, in pertinent part, that in June 1996, the veteran 
sought outpatient treatment for low back pain and decreased 
visual acuity.  The low back pain did not increase with 
cough.  There was no radiation.  His only new complaint was a 
tingling in the fingers of the radial sides of both hands.  
Upon examination, the back was bilaterally symmetrical with 
full range of motion.  Straight leg raising was negative 
bilaterally.  The veteran was able to walk on heels and toes.  
Neurological examination was grossly intact except for 
positive Tinel's sign in both wrists.  The assessment was 
stable medical problems and rule out bilateral carpal tunnel 
syndrome.    

In June 1998, additional medical records from the Dorn VA 
Hospital were associated with the claims file.  These records 
were duplicative of some of those associated with the claims 
file in May 1998, and do not reflect any complaints of or 
treatment for any back or eye symptoms.

The veteran underwent a joints examination for VA purposes in 
July 1998.  The veteran advised the examiner that he had 
worked odd jobs, including working in a post office, from 
1991 to 1993.  He had worked at a factory as a machine 
operator from 1995 to 1997.  He was currently employed by a 
temporary service and did electrical work.  The majority of 
the veteran's pain came from his back.  The veteran stated 
that he had had difficulty working as a machine operator 
between 1993 and 1997 because it required standing for a long 
time, which caused difficulty with his back.  He stated that 
while at the post office from 1991 to 1993, he was allowed to 
sit down and sort mail, which was easier on his back at that 
time.  Currently, the veteran wore a back brace during the 
day and had not had any physical therapy.  He did recall 
having had two missed days in prior five years because of his 
back pain.  The veteran stated that at that time, his back 
pain would exacerbate to the point where he could do only a 
fraction of what he was currently doing in terms of being 
able to bend and lean back.

Upon examination, the veteran appeared to be severely obese 
and in no apparent distress.  Lumbosacral spine examination 
showed 90 degrees of forward flexion, 30 degrees of 
extension, 20 degrees of right lateral bending, 50 degrees of 
left lateral bending, and 45 degrees of rotation bilaterally.  
The veteran had a well intact gait with a slight limp at the 
left side.  The veteran had some back pain with leg lifts, 
but no positive straight leg raise.  He had 5/5 strength at 
his hips, knees, and ankles.  The veteran had significant 
back spasms on his left paraspinal musculature.  There was no 
positive Goldthwait's sign.  Lumbosacral spine films were to 
be obtained for signs of degenerative joint disease.  The 
veteran was assessed as having, in pertinent part, 
significant mechanical low back pain with radicular symptoms 
likely exacerbated by his obesity.  

By an October 1998 rating decision, the RO, in pertinent 
part, confirmed the 10 percent rating for low back strain, 
traumatic arthritis, limited motion.  

In April 1999, the Board again remanded the veteran's claim 
concerning an increased rating for additional development.  
The RO was also to determine whether a timely notice of 
disagreement was filed concerning the denial of service 
connection for residuals of a left eye injury.

In May 1999, additional records from the Dorn VA Hospital 
were associated with the claims file.  These records reflect 
that in July 1998, the veteran sought treatment in a walk-in 
clinic, complaining that for the prior one to two weeks, his 
lower back hurt after standing for a long time.  The veteran 
worked as an electrician's helper.  He denied any heavy 
lifting or recent injury.  The veteran also denied any 
dysuria, blood in the urine, or frequency.  Upon examination, 
it was noted that the veteran had several new stretch marks 
on both sides of the lower back.  He experienced superficial 
tenderness when these were touched.  No edema was noted on 
the back.  The veteran was assessed as having chronic lower 
back pain and obesity.  He was referred for a consultation to 
get a soft back brace and support device.  X-ray of the 
lumbar spine taken subsequently in July 1998 revealed normal 
alignment.  A large anterior osteophyte at L3/L4 was noted, 
which had progressed since a prior examination.  Minimal 
degenerative change was also noted.   

In a written statement associated with the claims file in May 
1999, the veteran asserted that the only place he had 
received treatment for his low back condition since June 1998 
was the Dorn VA Hospital.

A statement of the case concerning the veteran's regarding 
his left eye was issued in May 1999.  In a VA Form 9 filed in 
June 1999, the veteran asserted that he had injured his left 
eye while stationed at Fort Hood, Texas.  He was also told 
that he had suffered from "some type of eye disease."  The 
veteran asserted that his visual acuity had deteriorated 
since that time, and he believed this to be related to his 
service.  

On August 23, 1999, the veteran underwent a spine examination 
for VA purposes.  The examiner noted that the veteran's 
claims folder was reviewed with special emphasis on the 
Board's remand instructions.  It was noted that the veteran's 
low back pain had waxed and waned over the years.  At times, 
the low back pain radiated laterally down the right thigh, 
but there was no associated numbness.  He was uncertain of 
the effect of coughing and sneezing on the low back and leg 
pain.

From July 1998 through March or April 1999, the veteran 
worked at a chemical facility, putting plastic bags into 
boxes as they came down the line.  Because he refused to do 
lifting on that job, he was told that they could not use him 
any more and he had not worked anywhere since that time.  The 
veteran now found that if he lifted more than about 30 
pounds, he had increased stiffness in his back and low back 
pain.  He particularly had increased back stiffness with 
prolonged sitting.  The veteran also found that if he walked 
more than 100 yards, his low back pain would increase, but 
this was not associated with leg pain.   

Upon examination, it was noted that the veteran was somewhat 
heavy and in no acute distress.  On examination of the low 
back, the veteran had tenderness to palpation in both lumbar 
paraspinal areas which was not localized.  There was no 
tenderness to palpation over the lumbar spine itself.  The 
veteran was able to flex the low back from 0 to 95 degrees, 
normal being greater than or equal to 90 degrees.  He did 
have some lumbar paraspinal muscle spasms, starting at about 
70 degrees.  He was able to extend the low back from 0 to 20 
degrees, normal being greater than or equal to 20 degrees.  
There was no spasm on extension.  The veteran was able to 
laterally flex the lumbar spine from 0 to 20 degrees 
bilaterally without spasm.  Normal was greater than or equal 
to 20 degrees to the left.  There was no definite spasm.  
Normal was greater than or equal to 30 degrees.  Straight leg 
raising was normal in the sitting position, but in the lying 
position, straight leg raising was restricted because of low 
back pain.  Straight leg raising was more positive on the 
left than the right.  In ranging the spine, there was no lift 
of the spine, particularly as the veteran flexed forward.  
Neurologically, motor strength and tone were normal in both 
lower extremities, and he had no incoordination of the lower 
extremities.  Pin prick, light touch, and vibratory sensation 
were intact in both lower extremities.  The deep tendon 
reflexes were 2+ and symmetrical.  The examiner was uncertain 
what Goldthwait's sign was.

The examination noted that an X-ray taken in August 1999 
again showed degenerative joint disease at L3-4 with no 
interval change when compared with those of July 1998.  A 
lumbar CT scan was requested, but there was no evidence that 
the veteran had had this study on September 1999 as 
scheduled.  The veteran was diagnosed as having chronic 
lumbar strain and rule out right lumbar-5 radiculopathy, 
based on the veteran's right lower extremity pain with normal 
reflexes.  The examiner also included the following text in 
his report:

Excess fatigability and limitation of 
functionality during flare ups secondary 
to pain [are] possibilities, but I find 
nothing objective to support these 
possibilities.

By a September 1999 rating decision, the RO increased the 
disability rating for a low back disability, limited motion, 
strain, to 20 percent, effective from August 23, 1999.  A 
supplemental statement of the case was issued in October 
1999.

II.  Analysis

A.  Service connection claim

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well-grounded claim.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the present case, the veteran was treated repeatedly for 
symptoms relating to his left eye during service.  There is 
also evidence that he now has a disability of the left eye.  
What remains needed for a well-grounded claim of service 
connection is evidence of a nexus between the current 
disability and the injury in service.  The RO's determination 
that the claim was not well grounded was essentially based on 
a finding that there was no nexus evidence.  However, as was 
noted above, the veteran reported that he has suffered from a 
left eye disability since discharge, and that he has been 
treated for same since his separation.  In this regard, the 
Board notes that the veteran has sought treatment for left 
eye symptoms since discharge.  Moreover, in November 1990, 
just one month after the veteran's discharge, he was assessed 
as having amblyopia of the left eye, with a long history of 
decreased vision in the left eye.  

Accordingly, the Board finds that the veteran has submitted 
sufficient evidence of continuity of symptomatology after 
discharge and medical evidence appearing to relate the 
symptomatology to his present left eye condition to make his 
claim plausible.  Therefore, this claim is well grounded.  
The issue of entitlement to service connection for residuals 
of a left eye injury will be further addressed in the remand 
below.


B.  Claims for increased rating 

The veteran's claims concerning a rating in excess of 10 
percent for a low back disability, for the period prior to 
August 23, 1999, and a rating in excess of 20 percent for a 
low back disability, for the period from August 23, 1999, are 
well grounded.  A claim for an increased evaluation is well 
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran 
asserts that the symptoms of his low back disability were 
worse than evaluated for the period prior to August 23, 1999, 
and are worse than evaluated for the period from August 23, 
1999, and thus he has stated well-grounded claims. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Department in this case has accorded the veteran 
several examinations and obtained medical records from VA 
health care providers.  The veteran has also testified before 
a local hearing officer.  The duty to assist has been 
satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2.  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the Court held that in evaluating a 
service connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994). 

The rating decisions contained in the claims file reflect 
that the RO has evaluated the veteran's service-connected low 
back disability under Diagnostic Codes 5010-5295.  Under 
Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides, in pertinent part, as follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

When there is unfavorable ankylosis of the lumbar spine, a 50 
percent disability rating is assignable, and where the 
ankylosis is favorable, a 40 percent disability evaluation is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  Where 
limitation of motion of the lumbar spine is "severe", a 40 
percent disability evaluation is assignable.  Where 
limitation of motion is characterized as "moderate," a 20 
percent disability rating is assignable, and a 10 percent 
rating is assignable where there is "slight" limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

In a case of severe lumbosacral strain involving the listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes or narrowing or irregularity of the joint 
space, or involving some of the above characteristics with 
abnormal mobility on forced motion, a 40 percent evaluation 
is in order.  Where there is muscle spasm on extreme forward 
bending and a loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent rating is in order.  38 
C.F.R. § 4.71a, Diagnostic Code 5295. 

Under Diagnostic Code 5293, a 20 percent rating may be 
assigned for moderate intervertebral disc syndrome; recurring 
attacks.  A 40 percent rating may be assigned for severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  A 60 percent rating may be assigned for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

1.  Lumbosacral strain for the period prior to October 14, 
1997

The evidence of record establishes that the veteran's 
service-connected lumbosacral spine disability warrants a 
rating of 20 percent rating and no greater for the period 
prior to August 23, 1999.  The Board first observes that 
veteran was diagnosed as having low back pain during 
outpatient treatment in September 1994.  Of particular note 
is the examination report from July 1998, which indicated 
significant back spasm of the left paraspinal musculature.  
Moreover, while the veteran had 50 degrees of left lateral 
bending, he only had 20 degrees of right lateral bending.  
Based on these findings, and with consideration of 38 C.F.R. 
§§ 4.40 and 4.45, particularly with regard to pain on motion, 
the Board concludes that the veteran's limitation of motion 
of the low back for the period prior to August 23, 1999, is 
most closely analogous to the 20 percent criteria under 
Diagnostic Code 5295.  See DeLuca, supra.  However, the 
evidence of record does not establish entitlement to a rating 
in excess of 20 percent.  Goldthwaite's sign was negative, 
there was no evidence of more than moderate limitation of 
motion and there was no evidence loss of lateral motion.  In 
fact, with regard to range of motion, some of the medical 
records reveal the veteran had full range of motion.  

Finally, at the July 1998 examination, straight leg raise was 
negative, and strength was equal in the lower extremities.  
Earlier at a June 1996 outpatient visit, straight leg raising 
was again negative and the neurological examination was 
grossly intact with regard to his lower extremities.  
Disability equivalent to greater than moderate intervertebral 
disc syndrome, if present, is not shown by the evidence of 
record.  

2.  Lumbosacral strain for the period from October 14, 1997

The veteran's service-connected low back disability, for the 
period from August 23, 1999, has been evaluated as 20 percent 
disabling under Diagnostic Code 5295.  Although the 
examination revealed that the veteran had tenderness to 
palpation in the lumbar paraspinal area, and some lumbar 
paraspinal muscle spasm, the veteran had greater than normal 
flexion and no loss of lateral motion.   

However, the undersigned also has reviewed the veteran's 
claim to determine if a rating in excess of 20 percent may be 
granted under 38 C.F.R. Part 4 Diagnostic Code 5289, 
ankylosis of the lumbar spine.  However, review of the 
veteran's medical records for the period from August 23, 
1999, indicates no ankylosis of his lumbar spine on an actual 
or functional basis.

Consideration has been given to the application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca to the veteran's claim for an 
increased rating for this period.  The Board acknowledges 
that the VA examiner in his August 1999 examination report 
noted that excess fatigability and limitation of 
functionality were possibilities, but he could find nothing 
objective to support these possibilities.  However, it is 
clear from the examination results (detailed above) that the 
veteran clearly had flexion, rotation and extension of this 
low back, and there is certainly no evidence that the 
veteran's back symptoms result in the functional equivalent 
of ankylosis.  In light of this evidence, the Board finds 
that a rating in excess of 20 percent for the veteran's 
service-connected lumbosacral strain, for the period from 
August 23, 1999, is not warranted under 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  See also DeLuca.   

Moreover, as noted above, although X-rays dated in December 
1993 and July 1998 revealed degenerative joint disease, 
Diagnostic Codes 5010 and 5003 permit a disability evaluation 
only when the resultant limitation of motion is 
noncompensable under the appropriate Diagnostic Codes.  
Because the veteran's limitation of motion of the low back is 
compensable under Diagnostic Code 5295, he is not actually 
entitled to an additional 10 percent rating under Diagnostic 
Code 5010-5003.  Therefore, a 20 percent rating, and no 
greater, is warranted under Diagnostic Code 5295 for the 
period from August 23, 1999.  

Finally, there is some mention that a lumbar CT scan was 
requested.  See VA examination report of August 1999 wherein 
the examiner noted that such a study was not of record.  
However, as the examiner pointed out, arthritis did show up 
on the regular films.  Moreover, even assuming there is 
evidence of disc impingement on CT scan, the veteran would 
not be entitled to a rating in excess of 20 percent.  There 
is no evidence of more than moderate intervertebral disc 
syndrome, if present.  In this regard, the latest VA 
examination revealed pinprick, light touch and vibratory 
sensation to be intact in the lower extremities and reflexes 
were two plus and symmetrical.  The veteran reported that the 
low back pain radiated down the right thigh only at times.  
Moreover, he reported there was no associated numbness.  In 
short, even if intervertebral disc syndrome is confirmed by 
special scan, the symptomatology would not warrant a rating 
in excess of that currently assigned for the back disability.




ORDER

The veteran's claim concerning service connection for 
residuals of a left eye injury is well grounded.  The appeal 
is granted to this extent only, subject to the following 
remand directions of the Board. 

Entitlement to a 20 percent rating for a low back disability, 
for the period prior to August 23, 1999, is granted under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5295, subject 
to the applicable criteria pertaining to the payment of 
monetary benefits.

Entitlement to a rating in excess of 20 percent for a low 
back disability, for the period from August 23, 1999, is 
denied.


REMAND

The veteran's claim concerning service connection for 
residuals of a left eye injury has been found to be well 
grounded.  Further adjudicative action with regard to that 
claim is necessary in light of the conclusion that the claim 
is well grounded.

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  As noted above, 
the Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has made reference to.  Littke v. 
Derwinski 1 Vet. App.90 (1990).  The development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, because there is some evidence of continuity of 
symptoms involving the anatomical area at issue, a medical 
opinion is needed on the correct diagnosis and etiology of 
all current eye disabilities.  The Court has held that the 
Board, in rendering its final decision, must consider 
independent medical evidence in support of recorded findings, 
rather than provide its own medical judgment in the guise of 
a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The most recent treatment records were associated with the 
claims file in May 1999.  To ensure that the veteran's claim 
will receive a fully informed evaluation, clinical data 
taking into account the condition of the veteran's left eye 
disability, since May 1999, should be obtained and reviewed.  
38 C.F.R. §§ 4.1, 4.2 (1999).

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary.  Accordingly, the case is 
REMANDED for the following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
left eye, subsequent to May 1999, which 
have not already been associated with the 
claims file, should be obtained and made 
part of the record. 

2.  The veteran should be asked for the 
names and address of any private medical 
care providers who have treated his left 
eye since May 1999.  After obtaining the 
necessary releases, all treatment records 
should be obtained from these medical 
care providers and permanently associated 
with the claims file. 

3.  Following completion of the above 
actions, the RO should afford the veteran 
an eye examination.  

a.  General instructions: The claims 
folder must be made available to the 
examiner for review before the 
examination.  A copy of this Remand 
decision must be provided. 

b.  The examiner should provide the 
answers/findings indicated below to 
each question or instruction posed.  
The answers should be proceeded with 
the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  No instruction or 
question should be left unanswered.  
If the examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain.

I.  Does the veteran 
suffer from a left eye 
disability?  If so, what 
is the diagnosis of said 
disability(ies).

II.  If the veteran is 
diagnosed as having a left eye 
disability, the examiner should 
opine as to whether it is at 
least as likely as not that 
said disability is attributable 
to service or to the veteran's 
post-service continuity of 
symptoms.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
If the examination report is inadequate 
for any reason, the RO should return it 
to the examining physician and request 
that all questions be answered. 

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
medical information and ensure due process.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals



 

